                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 1:19-00307

JAMES WALKER, also known as “X,”
DAVID SIMMONS, and
ALONZO WOODEN

                     MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant Alonzo Wooden’s Motion

to Extend Deadline to File Pre-Trial Motions for an additional 30

days.    (ECF No. 54.)   In support of his motion, counsel for

defendant explains that additional time is needed to evaluate

current discovery and forthcoming discovery, and to meet and

confer with his client who is in Pennsylvania.      (See id.)

Counsel also stated that the government does not oppose the

continuance of this matter.    (See id.)   For good cause shown,

defendant’s motion is GRANTED.

        Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the interest of the defendant and

the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A), and

GRANTS the defendant’s motion to continue.     In deciding to grant

defendant’s motion, the court considered the factors outlined in

18 U.S.C. § 3161(h)(7)(B) and finds that denying the motion

“would deny counsel for the defendant . . . the reasonable time
necessary for effective preparation, taking into account the

exercise of due diligence.”   Id. § 3161(h)(7)(B)(iv).

       Accordingly, the court hereby ORDERS as follows:

I.      The deadline for the filing of pretrial motions is

        continued until April 7, 2020.

II.     The Pretrial Motions Hearing is continued until 11:30 a.m.

        on Tuesday, April 14, 2020, in Bluefield;

III.    Jury Instructions and Proposed Voir Dire are due to the

        court by April 17, 2020;

IV.     Trial of this action is continued until 9:30 a.m. on

        Tuesday, April 21, 2020, in Bluefield;

V.      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from the

        filing of the motion until the trial is excludable for

        purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to all counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 3rd day of March, 2020.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                   2
